DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s response filed 02 June 2022 has been received and entered.  Claims 1, 8, 10-12 have been amended and claims 21-22 have been added.  Claims 1, 4-8, 10-13 and 21-22 are currently pending.  
Claims 4-7 and 12-13 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 December 2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any objection or rejection of record which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
Applicant’s arguments filed 02 June 2022 have been fully considered but are not found to be persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10 and 21-22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 10 refers to a kit for detection of VEGF protein comprising the antibody of claim 1.  However, as claim 10 does not recite any additional elements, the claim only contains the antibody and therefore, the scope of claim 10 does not differ from that of claim 1 as referring to a kit for detection of VEGF protein is merely an intended use for the antibody of claim 1.  Therefore, the claim does not further limit the subject matter of claim 1.
Claim 21 refers to a pharmaceutical preparation comprising the antibody of claim 11 “which is an ophthalmological pharmaceutical preparation”.  However, as claim 21 does not recite any additional elements, the claim only contains the antibody and therefore, the scope of claim 21 does not differ from that of claim 11.  The recitation of “which is an ophthalmological pharmaceutical preparation” is an intended use of the composition but does not denote any particular limitation of the components of the composition.  Therefore, the claim does not further limit the subject matter of claim 11.
Claim 22 refers to a pharmaceutical preparation of claim 21 “for administration to a vitreous body”.  However, as claim 22 does not recite any additional elements and recites an intended use, the claimed preparation does not differ from that of claim 21.  Therefore, the claim does not further limit the subject matter of claim 21.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simmons et al. (U.S. Pat. No. 6,979,556).
Simmons et al. teach a full-length VEGF antibody (see Figures 2 and 14) which comprises a heavy chain of SEQ ID NO:11 and a light chain of SEQ ID NO:10 (see sequence listing of ‘556).  This antibody is described as anti-VEGF (VNERK) which is a higher affinity variant of the humanized antibody described in Presta et al. (see Example 8, lines 49-51).  Simmons et al. defines a full-length antibody at column 7, lines 39-46.  Simmons et al. teaches that the antibody may be conjugated to a second agent such as a cytotoxic agent, chemotherapeutic agent, or radioactive isotope (see column 26, lines 14-20).  Pharmaceutical compositions comprising the antibody are disclosed at column 28 beginning at line 13.  Simmons et al. also discloses that the antibody could be used for purifying, detection and targeting a specific polypeptide that the antibody recognizes, including in both in vitro and in vivo diagnostic and therapeutic methods (see column 29, lines 23-26).  Therefore, Simmons et al. anticipates the instant claims.

Response to Arguments
Applicant argues at page 8 of the response that the sequences reported in the ‘556 patent are not identical to those claimed in the instant application as they are 23 amino acids longer.  Applicant asserts that “the effect of those amino acids could have a substantial difference from use of those amino acids used in the expression cassettes reported in the ‘556 patent”.  Applicant additionally argues “nothing in Simmons reports use of those sequences in a full length humanized antibody including two heavy chains and two light chains as claimed in this application”.
Applicant’s arguments have been fully considered, but is not found persuasive.  The amino acid sequences of SEQ ID NO:10 and 11 of ‘556 are the full-length sequences of the heavy and light chains of the VNERK antibody.  The leading 23 amino acids are the signal sequences for the heavy and light chains which are cleaved when the protein is produced (see Figure 21A-21C).  Simmons et al. teach the VNERK antibody in Figure 2 and 14, which is the expression product which would not have the signal sequence attached.  Therefore, Simmons et al. anticipates the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 11 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmons et al. in view of Rodriques et al. (Progress in Retinal and Eye Research  28:  117-144, 2009).
The disclosure of Simmons et al. is provided above in the 102 rejection.  Simmons et al. does not specifically disclose ophthalmological pharmaceutical preparations or preparations for administration to a vitreous body.  
Rodrigues et al. teach that monoclonal antibodies have excellent therapeutic applications in ophthalmology as well as the clinical benefits of monoclonal antibodies for treating angiogenic and inflammatory ocular diseases (see abstract and Table 1).  Rodrigues et al. specifically teach that anti-VEGF antibodies have been used successfully for treating ocular diseases (see pages 126-136 beginning at section 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the antibody of Simmons et al. in an ophthalmological pharmaceutical preparation for intravitreal use because Rodriques et al. teach that anti-VEGF antibodies a useful for treating ocular diseases.  One of ordinary skill in the art would be motivated to include the antibody of Simmons et al. in an ophthalmological pharmaceutical preparation because Rodriques et al. teach the clinical benefits of monoclonal antibodies for treating angiogenic and inflammatory ocular diseases.  One of ordinary skill in the art would have a reasonable expectation of success in making an ophthalmological pharmaceutical preparation with the antibody of Simmons et al. because Rodriques et al. teach several other ophthalmological pharmaceutical preparations with anti-VEGF antibodies and it would have been within the skill of the ordinary artisan to formulate the pharmaceutical composition of Simmons et al. for ophthalmological use, absent evidence to the contrary.  Therefore, the invention as a whole would have been prima facie obvious before the effective filing date of the claimed invention.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891. The examiner can normally be reached M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine J Saoud/Primary Examiner, Art Unit 1647